Citation Nr: 1431373	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  07-24 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for bladder hyperactivity.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Robert A. Bass, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to September 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Waco, Texas (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO continued a 0 percent disability rating for bladder hyperactivity, and denied a TDIU.

In April 2014, the Veteran had a Travel Board hearing, before the undersigned Veterans Law Judge (VLJ) on the issues addressed in this decision.  A transcript of that hearing is of record.

The Veteran has a different representative for other issues that she has appealed, which include service connection for right hip disability, hypertension, psychiatric disability, gastroparesis, sphincter nerve damage, rectocele, bowel incontinence, and right wrist and arm disability; and increased disability ratings for allergic rhinitis.  The Board is addressing those issues in a separate decision.  

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and her electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's bladder hyperactivity is manifested by urinary incontinence requiring the wearing of absorbent materials which must be changed two to four times per day.

2.  The combined effects of the Veteran's service-connected disabilities make her unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The Veteran's bladder hyperactivity meets the criteria for a 40 percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115a, Diagnostic Code 7517 (2013).

2.  The criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA 

benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Also, in Bryant v. Shinseki, 23 Vet. App. 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA satisfied the duty to notify provisions in letters issued in March 2004, January 2006, August 2007, October 2008, January 2009, July 2009, December 2009, and May 2010.  In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection and increased ratings.  The letters also informed the Veteran how VA assigns effective dates.  The letters also stated who was to provide the evidence.

In the April 2014 Travel Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing notice during the Veteran's hearing constitutes harmless error.

The Veteran's paper and electronic files contain her service medical records, post-service medical records, statements from the Veteran and family members, reports of VA medical examinations, a transcript of the 2014 Travel Board hearing, and records from the United States Social Security Administration (SSA).  The Veteran has had VA and private examinations that adequately addressed the claims that the Board is adjudicating in this decision.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate her claims, as well as the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations.  Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claims on their merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Bladder Hyperactivity

In a November 2004 rating decision, the RO established service connection for the Veteran's bladder hyperactivity and assigned a 0 percent disability rating.  In a September 2008 claim, the Veteran raised the issue of an increased rating for bladder hyperactivity.  She contends that the extent and effects of her bladder hyperactivity warrant a higher disability rating.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's bladder hyperactivity is manifested by urinary incontinence.  The RO evaluated the Veteran's bladder hyperactivity under 38 C.F.R. § 4.115a, as comparable to a bladder injury, based on voiding dysfunction.  The rating criteria for urinary incontinence are as follows.

Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day  ....................................... 60 percent

Requiring the wearing of absorbent materials which must be changed 2 to 4 times per day  ........................ 40 percent

Requiring the wearing of absorbent materials which must be changed less than 2 times per day  .................. 20 percent

38 U.S.C.A. § 4.115a.

Since retirement from service, the Veteran has received medical treatment at Army and VA health care facilities.  Records show ongoing treatment for urinary frequency and incontinence, with medication and use of adult diapers.  On VA genitourinary examination in November 2008, the Veteran reported a history of urinary frequency and urinary incontinence since about 2004.  She indicated that she had stress incontinence.  She indicated that she was on the medication Ditropan to address the urinary disorder.

In the April 2014 Travel Board hearing, the Veteran reported that when her bladder dysfunction began in service in 2003, she had urinary leakage five to six times per night.  She stated that she had to wear absorbent materials because of urinary incontinence, and had done so since 2009.  She stated that she had to change the absorbent materials two to four times per day.  The Veteran's husband stated that when the Veteran was away from home, even for short errands, her bladder disorder necessitated frequent bathroom stops.

Medical records and the Veteran's statements indicate that she has urinary incontinence that necessitates wearing absorbent materials.  She has credibly reported that she has to change the absorbent materials two to four times per day.  The urinary incontinence resulting from her bladder hyperactivity meets the criteria for a 40 percent rating.  The Board grants that rating.

By the Veteran's account, her urinary incontinence does not require changing absorbent materials more than four times per day.  Her incontinence therefore does not warrant a rating higher than 40 percent.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's bladder hyperactivity does not require frequent hospitalizations.  The Veteran has indicated that she is unemployable as a result of several disabilities, including her urinary incontinence.  The Board is addressing in this decision, below, the Veteran's entitlement to a TDIU.  As the record supports a TDIU, it is not necessary to determine whether the extent to which the Veteran's urinary incontinence interferes with her capacity for employment rises to the level of marked.  The rating criteria, and the 40 percent rating granted in this decision, contemplate the level of occupational and social impairment produced by her urinary incontinence.  The rating schedule provides for a higher rating for impairment more severe than is present in this case.  Thus, it is not necessary to refer rating of her bladder hyperactivity for consideration of an extraschedular rating.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Unemployability is already an issue on appeal in this case.  The Board is addressing that issue below.

TDIU

The Veteran essentially contends that service-connected disabilities make her unable to work.  VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities and the ratings for them are as follows: bladder hyperactivity, rated at 40 percent; hysterectomy, rated at 30 percent; diabetes, rated at 20 percent; left shoulder disability, rated at 20 percent; thoracolumbar spine disability, rated at 10 percent; left foot disability, rated at 10 percent; right foot disability, rated at 10 percent, gastroesophageal reflux disease (GERD), rated at 10 percent; left knee disability, rated at 10 percent; right knee disability, rated at 10 percent; allergic rhinitis, rated at 10 percent; the skin disorder dermatosis papulosis nigrans on the neck, rated at 0 percent; right eyelid chalazion, rated at 0 percent; and right elbow disability, rated at 0 percent.  There is at least one disability rated at 40 percent.  The combined rating is 90 percent, which is more than 70 percent.  The ratings for her service-connected disabilities meet the criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a).

The Veteran has reported that she last worked in 2006.  In a May 2012 decision, the United States Social Security Administration found that the Veteran was unable to work as a result of her diabetes, knee disabilities, left shoulder disability, feet disabilities, and GERD.  All of those disabilities are service-connected.  In addition, the Veteran stated, in the 2014 Board hearing, that her urinary incontinence is a factor in her inability to hold regular employment.  There is evidence that disabilities for which service connection is not established also diminish the Veteran's capacity for employment.  However, the evidence sufficiently establishes that her service-connected disabilities, without consideration of other disabilities, produce impairment that makes her unable to secure or follow a substantially gainful occupation.  The Board therefore grants a TDIU.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement for a 40 percent disability rating for bladder hyperactivity is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a total disability rating based on individual unemployability is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


